09-3772-cv(L), 09-4206-cv(XAP)
     Lore v. City of Syracuse



 1                                UNITED STATES COURT OF APPEALS
 2                                    FOR THE SECOND CIRCUIT

 1           At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
 2   Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
 3   the 2nd day of March two thousand twelve.


 4   Present: AMALYA L. KEARSE,
 5            ROBERT D. SACK,
 6            GERARD E. LYNCH,

 7                                 Circuit Judges.
 8   _____________________________________________________

 9   THERESE LORE,

10                             Plaintiff-Appellee-Cross-Appellant,

11                                        - v. -                          Nos. 09-3772-cv,
12                                                                             09-4206-cv

13   CITY OF SYRACUSE,

14                             Defendant-Appellant-Cross-Appellee,

15   CITY OF SYRACUSE POLICE DEPARTMENT; CHIEF OF POLICE JOHN
16   FALGE in his individual and official capacity; FIRST DEPUTY CHIEF
17   DANIEL BOYLE in his individual and official capacity; DEPUTY CHIEF
18   ROBERT TASSONE in his individual and official capacity; CITY OF
19   SYRACUSE MAYOR ROY BERNARDI in his individual and official
20   capacity; LIEUTENANT MIKE RATHBUN in his individual and official
21   capacity; CAPTAIN MIKE KERWIN in his individual and official capacity;
22   RICK GUY, CITY CORPORATION COUNSEL, in his individual and official
23   capacity; MICHAEL LEMM, in his individual and official capacity; JOHN
24   DOE, in his individual and official capacity,

25                     Defendants-Cross-Appellees.
26   _____________________________________________________


27                    In our February 2, 2012 opinion ("Opinion") in the above-captioned appeal, this
28   Court set forth (1) its affirmance of certain parts of the district court's judgment, (2) its vacatur of
29   certain other parts of the judgment, and (3) its conditional rulings on the remaining parts of the
30   judgment, dependent on certain elections to be made by plaintiff-appellee-cross-appellant
31   ("Plaintiff") in this Court and on remand in the district court.
 1                  Plaintiff has timely elected, in accordance with Paragraph (C) of the Conclusion
 2   section of the Opinion, to withdraw so much of her appeal as challenged the summary dismissal
 3   of her claims under the New York Human Rights Law with respect to her removal from the
 4   position of public information officer in the defendant-cross-appellee police department.

 5                  Accordingly, the appeal is disposed of as set forth in Paragraphs (A), (B), (D), and
 6   (E) of the Conclusion section of the Opinion; and the matter is remanded to the district court for
 7   further proceedings in accordance with Parts IV and V of the Opinion and Paragraphs (B), (D), and
 8   (E) of the Conclusion section of the Opinion.

 9                  The mandate shall issue forthwith.



10                                         FOR THE COURT:
11                                         CATHERINE O'HAGAN WOLFE, Clerk of Court
12

13
14




                                            - NEXTRECORD -